       Case 4:21-cv-00141-WTM-CLR Document 6 Filed 05/10/21 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 KEITH KENDRICK,

        Plaintiff,

 V.                                            CASE NO. CV421-141


 JASON LYBERGER and SWIFT
 TRANSPORTATION CO. OF ARIZONA,
 LLC.,

        Defendants.




                                  ORDER


      Before the Court is Defendants' Notice of Removal. {Doc. 1.)

The Court finds the jurisdictional allegations contained in the

notice of removal are insufficient to establish complete diversity

between the parties. Accordingly, Defendants are DIRECTED to file

within fourteen days from the date of this order an amended notice

of    removal   that   lists    the   citizenships    of   Defendant      Swift

Transportation Co. of Arizona, LLC's (^^Swift") members.

      On February 24, 2021, Plaintiff Keith Kendrick filed this case

in the State Court of Chatham County. (Doc. 1, Attach. 2.) On May 7,

2021, Defendants removed the case to this Court pursuant to 28 U.S.C.

§ 1332. (Doc. 1 at 3.) ''^A party removing a case to federal court

based on diversity of citizenship bears the burden of establishing

the citizenship of the parties." Rolling Greens MHP, L.P. v. Comcast

SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (citing

Williams v. Best Buy Co., Inc., 269 F.3d 1316, (11th Cir. 2001)).
        Case 4:21-cv-00141-WTM-CLR Document 6 Filed 05/10/21 Page 2 of 3



While    state    of   incorporation     and          principal      place   of     business

establish citizenship for corporations, the Eleventh Circuit has

held that ^'a limited liability company is a citizen of any state of

which a member of the company is a citizen." Rolling Greens MHP,

L.P. V. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir.

2004). To properly allege the citizenship of an LLC, "a party must

list the citizenships of all the members of the limited liability

company." Id. at 1022. Furthermore, the general allegation that no

member of an LLC is a Georgia citizen is insufficient for a defendant

to carry its burden of establishing complete diversity between the

parties. Ray v. Bird & Son Asset Realization Co., 519 F.2d 1081,

1082 (5th Cir. 1975)

        Here,    Defendants     have   failed             to   adequately     allege      the

citizenship of Defendant Swift. The notice of removal merely states

that    ^MDefendant    Swift]    . .     .       is   a    limited    liability      company

organized under the laws of the State of Delaware and its principal

place of business in [sic] the State of Arizona." (Doc. 1 at 5.)

Defendants'      notice   of   removal       does      not     include   a   list    of   the

individual members, along          with their citizenships, of Defendant

Swift. As a result, the information in Defendants' notice of removal

is insufficient to establish complete diversity. Accordingly, the




1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to October
1, 1981.
                                             2
     Case 4:21-cv-00141-WTM-CLR Document 6 Filed 05/10/21 Page 3 of 3



Court DIRECTS Defendants to file an amended notice of removal within


fourteen days from the date of this order listing all members of

Defendant Swift and their citizenships.2 Failure to do so will result

in dismissal of this case for lack of subject matter jurisdiction.

All other deadlines in this case will remain unchanged.

     SO ORDERED this /^^ay of May 2021.

                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA




2 The Court will not accept any amended notice of removal that
incorporates by reference any factual allegation or argument
contained in an earlier filing. Defendants' amended notice of removal
should be a stand-alone filing that independently contains all the
factual allegations necessary to establish diversity between the
parties.
                                    3
